Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	Claims 1-8, 14-16, 19-24 are currently pending in this application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19-22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEN (2005/0014590) in view of AKANISHI (2018/0347680).

Regarding Claim 19, WEN teaches A chainring (10) comprising: a front surface; a back surface; a center; an outer diameter, wherein said chainring has a thickness which varies from a lesser thickness at said outer diameter to a greater thickness nearer said center, said thickness of said chainring substantially similar at a cross-section of said front surface and said back surface such that said chainring is substantially symmetric about a plane dividing said front surface and said back surface along a direction normal to an axial direction of said chainring a plurality of teeth about a circumference of said outer diameter of said chainring; an opening in said center of said chainring (Figs. 1-5). 
WEN does not teach said opening for fixedly coupling said chainring with a crank arm to form a drive side of a crank assembly; and a depressed region about an inner diameter of said chainring and adjacent to said opening in said center of said chainring, said depressed region to engage with another portion of said crank assembly.
AKANISHI teaches said opening for fixedly coupling said chainring (12) with a crank arm (16)(14) to form a drive side of a crank assembly; and a depressed region (34) about an inner diameter of said chainring and adjacent to said opening in said center of said chainring, said depressed region to engage with another portion (18) of said crank assembly.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket in WEN so it is coupled to a shaft as in AKANISHI as a matter of design choice to mount the sprocket to a bicycle crankset which is durable and easily manufactured. The arrangement also allows proper axial alignment of the sprocket on the bicycle crank and frame.

Regarding Claim 20, WEN as modified teaches wherein said depressed region (AKANISHI 34) extends into said back surface of said chainring (AKANISHI 12).


Regarding Claim 21, WEN teaches A chainring (10) comprising: a front surface; a back surface; a center; an outer diameter, wherein said chainring has a thickness which varies from a lesser thickness at said outer diameter to a greater thickness nearer said center, said thickness of said chainring varying substantially the same on said front surface and said back surface such that said chainring is substantially symmetric about a plane dividing said front surface and said back surface along a direction normal to an axial direction of said chainring; an opening in said center of said chainring, said opening for fixedly coupling said chainring with a crank arm to form a drive side of a crank assembly; 
WEN does not teach and a depressed region about an inner diameter of said chainring and adjacent to said opening in said center of said chainring, said depressed region to engage with a portion of a crank set of said crank assembly.
AKANISHI teaches and a depressed region (34) about an inner diameter of said chainring and adjacent to said opening in said center of said chainring, said depressed region to engage with a portion of a crank set (18) of said crank assembly.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket in WEN so it is coupled to a shaft as in AKANISHI as a matter of design choice to mount the sprocket to a bicycle crankset which is durable and easily manufactured. The arrangement also allows proper axial alignment of the sprocket on the bicycle crank and frame.

Regarding Claim 22, WEN teaches A chainring (10) comprising: a front surface; a back surface; a center; an outer diameter, wherein said chainring has a thickness which varies from a lesser thickness at said outer diameter to a greater thickness nearer said center, said thickness of said chainring varying substantially the same on said front surface and said back surface such that said chainring is substantially symmetric about a plane dividing said front surface and said back surface along a direction normal to an axial direction of said chainring; an opening in said center of said chainring, said opening for fixedly coupling said chainring with a crank arm to form a drive side of a crank assembly; and
WEN does not teach a depressed region about an inner diameter of said chainring and adjacent to said opening in said center of said chainring, said depressed region extends into said back surface of said chainring.
AKANISHI teaches a depressed region (34) about an inner diameter of said chainring and adjacent to said opening in said center of said chainring, said depressed region extends into said back surface of said chainring.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket in WEN so it is coupled to a shaft as in AKANISHI as a matter of design choice to mount the sprocket to a bicycle crankset which is durable and easily manufactured. The arrangement also allows proper axial alignment of the sprocket on the bicycle crank and frame.

Regarding Claim 24, WEN teaches A bicycle chainring comprising: a front surface; a back surface; a center; an outer diameter, wherein said bicycle chainring has a thickness which varies from a lesser thickness at said outer diameter to a greater thickness nearer said center, said thickness of said bicycle chainring substantially similar at a cross-section of said front surface and said back surface such that said chainring is substantially symmetric about a plane dividing said front surface and said back surface along a direction normal to an axial direction of said bicycle chainring; an opening in said center of said bicycle chainring, said opening for fixedly coupling said bicycle chainring with a crank arm to form a drive side of a crank assembly; and
WEN does not teach a depressed region (34) about an inner diameter of said bicycle chainring and adjacent to said opening in said center of said bicycle chainring, said depressed region to engage with another portion of said crank assembly (18), wherein said depressed region extends into said back surface of said chainring.
AKANISHI teaches a depressed region (34) about an inner diameter of said bicycle chainring and adjacent to said opening in said center of said bicycle chainring, said depressed region to engage with another portion of said crank assembly (18), wherein said depressed region extends into said back surface of said chainring.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket in WEN so it is coupled to a shaft as in AKANISHI as a matter of design choice to mount the sprocket to a bicycle crankset which is durable and easily manufactured. The arrangement also allows proper axial alignment of the sprocket on the bicycle crank and frame.


Allowable Subject Matter
Claims 1-8, 14-16, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest further comprising: a depressed region about an inner diameter of said chainring and adjacent to said opening in said center of said chainring, said depressed region to engage with a spindle of a crank set of said crank assembly with the other elements in Claim 1.
The prior art does not teach or suggest wherein said depressed region extends into said front surface of said chainring with the other elements in Claim 14.
The prior art does not teach or suggest A chainring comprising: a front surface; a back surface; a center; an outer diameter, wherein said chainring has a thickness which varies from a lesser thickness at said outer diameter to a greater thickness nearer said center, said thickness of said chainring varying substantially the same on said front surface and said back surface such that said chainring is substantially symmetric about a plane dividing said front surface and said back surface along a direction normal to an axial direction of said chainring; an opening in said center of said chainring, said opening for fixedly coupling said chainring with a crank arm to form a drive side of a crank assembly; and a depressed region about an inner diameter of said chainring and adjacent to said opening in said center of said chainring, said depressed region extends into said front surface of said chainring in Claim 23.


Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive. 
Applicant argues that the prior art does not teach “a depressed region about an inner diameter of said chainring and adjacent to said opening in said center of said chainring, said depressed region to engage with another portion of said crank assembly” in Claims 19 and 20 (Remarks pg. 15 para. 5).  AKANISHI teaches the depressed region 34 engaging part 18 of the crank assembly. It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the sprocket in WEN so it is coupled to a shaft as in AKANISHI as a matter of design choice to mount the sprocket to a bicycle crankset which is durable and easily manufactured. The arrangement also allows proper axial alignment of the sprocket on the bicycle crank and frame.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654